Citation Nr: 1043979	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a higher initial evaluation for tendonitis of the 
right shoulder, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had verified active service from April 1992 to March 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2003, which granted service connection for tendonitis of the 
right shoulder, and assigned a noncompensable rating.  
Subsequently, in a June 2005 rating decision, the RO granted a 10 
percent rating for tendonitis of the right shoulder, effective 
the effective date of service connection.  The issue remains on 
appeal, as a grant of less than the maximum available rating does 
not terminate the appeal, unless the Veteran expressly states she 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet.App. 35, 38 (1993).  In this case, the appeal was expressly 
continued by the submission of a substantive appeal in August 
2005.  In February 2008, the appellant appeared at a Board 
videoconference hearing.

The appeal was previously remanded in March 2008 and again in 
January 2010.  Unfortunately, the appeal must again be REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Statements from and on the Veteran's behalf indicate that she has 
been recalled to active duty at least twice during the course of 
the appeal period, most recently from February 2009 to February 
2010.  In the prior remands, the RO was asked to obtain service 
treatment records pertaining to the additional service.  Although 
several requests for records were made, no response was received, 
but it is not clear, particularly given the Veteran's continued 
active status until at least February 2010, that the correct 
search terms were used or that correct the locations were 
contacted.  In this regard, the first request was a PIES request 
for "personal trauma PTSD, furnish entire personnel file," with 
only the period of active service from April 1992 to March 2003 
listed.  A response was received in September 2008, noting that 
all "DPRIS images" related to the request had been provided; 
however, again, only the active duty from April 1992 to March 
2003 was noted, and records pertaining to that period of service 
had been previously obtained.  

The next request was to the Records Management Center (RMC) in 
September 2008; that request noted that the Veteran's most recent 
period of active service was from February 2007 to February 2008, 
and requested all records, as well as information to help locate 
records not in the custody of RMC.  A follow-up request was made 
in November 2008.  No response was received.

In June 2009, the Navy Personnel Command in Tennessee was asked 
to provide only inpatient clinical records pertaining to the 
Veteran for the period from February 2007 to February 2008.  No 
response was received, but according to a January 2010 statement 
on the Veteran's behalf, she was recalled to active duty from 
February 2009 to February 2010, and, thus, would have been on 
active duty at the time of this request.  

Given the incomplete records requests and the additional active 
service, not provided to the records repositories, the Board 
finds that sufficient efforts have not been made to obtain 
service treatment records.  In this regard, all efforts to obtain 
these records, and the responses received, must be documented in 
the claims file, and must continue until it is reasonably certain 
that the records do not exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  In 
order to facilitate the requests, the Veteran should be asked to 
provide information which would help target the correct location 
of any records.  

In addition, at her April 2010 VA examination, the Veteran stated 
that she was not currently employed, that she was retired, and 
that she had retired in 2009 due to her shoulder problem.  This 
raises a potential claim for a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating), which must be considered as part of the higher 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the RO should clarify whether she is claiming to be 
unemployable due to service-connected right shoulder tendonitis; 
if so, the matter of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating) should be addressed by the RO.  

The Board regrets the necessity of again remanding this case, but 
remand instructions are neither optional nor discretionary, and 
full compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, VA's duty to obtain extant service treatment 
records must be satisfied.  Specifically, in a claim for 
disability compensation, VA will make efforts to obtain the 
claimant's service medical records, if relevant to the claim, and 
other relevant records pertaining to the claimant's active 
military, naval or air service that are held or maintained by a 
governmental entity.  38 C.F.R. § 3.159(c)(3) (2010).  The 
claimant must provide enough information to identify and locate 
the existing records including the custodian or agency holding 
the records; the approximate time frame covered by the records; 
and, in the case of medical treatment records, the condition for 
which treatment was provided.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information to 
assist VA in obtaining service department 
records for her active duty periods since 
March 2003, currently indicated to be from 
February 2007 to February 2008, and from 
February 2009 to February 2010.  In 
particular, she should be requested to 
provide the following information:
*  The location of her records, if known to 
her;
*  The last duty assignment;
*  The major command;
*  The station where she was separated from 
active duty; 
*  Her current military status, i.e., is she 
still in the active reserve, or has she been 
separated; and 
*  Her current or last reserve unit 
assignment.
She should also provide any other information 
which would help VA locate her records.  
Inform her that her response with the 
requested information will considerably speed 
up the development of her claim.  Tell her 
that if she has copies of her service 
treatment records and verification of service 
(e.g., DD Form 214) for these later periods 
of service, that she may submit copies of 
such records directly to VA herself.  Provide 
an appropriate period for response.

2.  Thereafter, use the information she 
provides to request verification of the dates 
of active duty, purportedly from February 
2007 to February 2008, and from February 2009 
to February 2010, as well as service 
treatment records for these periods, from the 
appropriate location(s), based on her current 
status and release from active duty 
information.  If she has not responded to the 
request for additional information, request 
verification and service treatment records 
based on the available information.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

3.  Ask the Veteran whether, in reference to 
her statement at the time of her April 2010 
VA examination that she retired from work due 
to her right shoulder condition, she is 
claiming to be unemployable due to service-
connected disability.  Provide a TDIU 
application, and tell her to complete and 
return the form, if she wishes to claim this 
entitlement to this benefit.  Take 
appropriate action based on her response.

4.  Thereafter, readjudicate the claim on 
appeal.  If the decision is less than a full 
grant of the benefit sought, furnish the 
Veteran and her representative with a 
supplemental statement of the case, and 
provide an opportunity for response, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


